Notice of Allowance
The amendments and response filed 11 December 2020 is acknowledged and have been considered in their entirety.  The claims have been amended according to the suggestions by the Examiner (See Interview Summary) 07 December 2020.  Said amendments overcome all previous 35 U.S.C. 112(b) rejections and all art rejections of record.  It is noted, Ogawa et al. do not teach expressing an enzyme in a filamentous fungus, wherein said enzyme is not endogenous but is from the same filamentous fungus species which is used to express said enzyme.  Suzuki et al. do not teach supplying external air to the process.

This application is in condition for allowance except for the presence of claim 7 directed to subject matter non-elected without traverse in the response filed 29 July 2020.  Accordingly, claim is cancelled below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claim 7.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to forming a culture product which is intended to be used as a feedstuff, the method comprising inoculating a filamentous fungus on a solid-substrate, wherein said filamentous fungus (for example, Aspergillus oryzae) is modified to overexpress a target degrading enzyme, wherein said enzyme is also isolated from the same filamentous fungus species (e.g. A. oryzae alpha-amylase), wherein the culturing takes place by providing an external air source (used to control temperature and humidity) and wherein said culture product is in solid-form.  The prior art does not teach not suggest the method as claimed and as such, claims 1-7 and 9-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        26 February 2021